Appeal unanimously dismissed. Memorandum: There is ample evidence in the record of the plea proceedings to establish that defendant’s waiver of his right to appeal, which was part of his negotiated plea bargain, was knowingly, voluntarily and intelligently entered (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Lesesne, 172 AD2d 1070 [decided herewith]). Accordingly, the defendant’s appeals are dismissed. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Criminal Possession Forged Instrument, 3rd Degree.) Present—Callahan, J. P., Denman, Green, Pine and Lowery, JJ.